

116 HRES 37 IH: Honoring the life of Richard Arvin Overton.
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 37IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Williams (for himself, Ms. Granger, Mr. Wright, Mr. Gohmert, Mr. Thornberry, Mr. Conaway, Mr. Marchant, Mr. Weber of Texas, Mr. Arrington, Mr. Flores, Mr. Crenshaw, Mr. Cloud, Mr. Gooden, Mr. Babin, Mr. Roy, Mr. Burgess, Mr. Brady, Mr. McCaul, Ms. Johnson of Texas, Mr. Gonzalez of Texas, Mr. Carter of Texas, Mr. Ratcliffe, Mr. Veasey, Mr. Olson, Mr. Hurd of Texas, Mr. Vela, Mr. Allred, Mr. Cuellar, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the life of Richard Arvin Overton.
	
 Whereas, on May 11, 1906, Richard Arvin Overton was born to Gentry Overton, Sr., and Elizabeth Lizzie Overton in Bastrop County, Texas; Whereas, in 1940, Richard Arvin Overton enlisted in the United States Army and began his military service at Fort Sam Houston, Texas;
 Whereas, from 1942 to 1945, Richard Arvin Overton bravely served in the Pacific Theater, including stops in Guam, Palau, and Iwo Jima, with the 1887th Engineer Aviation Battalion, an all African-American unit, until the conclusion of World War II;
 Whereas Richard Arvin Overton attained the rank of corporal in the United States Army; Whereas Richard Arvin Overton earned the Combat Infantry Badge, Meritorious Unit Commendation, Army Good Conduct Medal, American Defense Service Medal, American Campaign Medal, Asiatic-Pacific Campaign Medal, World War II Victory Medal, and the Expert Rifle Marksmanship Badge;
 Whereas Richard Arvin Overton returned to Austin, Texas, following the conclusion of World War II, and resided there until his death on December 27, 2018;
 Whereas, on November 11, 2013, Richard Arvin Overton was honored by former President Barack Obama at Arlington National Cemetery for his courage and commitment to service in combat zones such as Pearl Harbor, the Marshall Islands, Guam, Palau, and Iwo Jima;
 Whereas, on January 3, 2015, Richard Arvin Overton represented the Greatest Generation at the 2015 United States Army All-American Bowl, which was held in San Antonio, Texas;
 Whereas, on May 3, 2016, Richard Arvin Overton became the oldest surviving American veteran following the death of Frank Levingston, a fellow World War II veteran;
 Whereas Richard Arvin Overton became a supercentenarian on May 11, 2016; Whereas Richard Arvin Overton’s birthday, May 11, is officially designated as Richard Overton Day in Austin, Texas;
 Whereas, in 2017, the city of Austin, Texas, officially renamed the street where Richard Arvin Overton resided to Richard Overton Avenue;
 Whereas Richard Arvin Overton shall be laid to rest with full military honors at the Texas State Cemetery in Austin, Texas; and
 Whereas Richard Arvin Overton is an American hero who exemplified strength, sacrifice, and service to the United States of America: Now, therefore, be it
	
 That the House of Representatives— (1)extends its heartfelt sympathies to the family of Richard Arvin Overton;
 (2)honors the life of Richard Arvin Overton and his service to the United States of America; (3)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of Richard Arvin Overton to his country; and
 (4)respectfully requests that the Clerk of the House communicate this resolution to the Senate and transmit an enrolled copy of this resolution to the family of Richard Arvin Overton.
			